The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.


Claim Objections
Claim 3 line 1 should read "the first data center is an on-premises data center".
Claim 10 line 12 should read "set the first virtual machine".
Claim 12 lines 1-2 should read "the first data center is an on-premises data center".



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 12 recites the limitation "the replicated image".  This limitation lacks antecedent basis.
Claim 7 line 2 recites the limitation "the virtual machines running in one of the hosts in the cluster of hosts that has failed."  This limitation lacks antecedent basis.  While parent claims recite VMs running in a cluster of hosts, it is not recited that every is running multiple virtual machines.Claim 10 line 14 recites the limitation "the replicated image".  This limitation lacks antecedent basis.
Claim 16 is rejected for the same reason as claim 7.Claim 19 line 13 recites the limitation "the replicated image".  This limitation lacks antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 10, 12 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,347,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Applicant recites a subset of the limitations claimed in the patent.  Claims 1, 10 and 19 recite a subset of the limitations of claim 1 of Patent 11,347,521.  Claims 3, 12 and 19 recite a subset of limitations of claim 3 of Patent 11,347,521.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasuk-Levin (US Patent Application Publication 2015/0378785).
As per claim 1, Tarasuk-Levin ('785) discloses a method of restarting a virtual machine running in a cluster of hosts in a first data center, in a second data center (Figure 4 shows the destination host being geographically distant from the source host; each is therefore a separate data center), the method comprising:
	(a) transmitting images of virtual machines, including a first virtual machine, running in the cluster of hosts at a first point in time to the second data center for replication in the second data center (paragraph 27, a source VM is suspended at a first point in time and its non-memory state is transferred to the destination VM);
	(b) generating difference data representing a difference in an image of the first virtual machine at a second point in time and the image of the first virtual machine at the first point in time (paragraph 27, modified pages of source VM memory are transferred to the destination VM after it is resumed);
	(c) transmitting the difference data to the second data center (paragraph 27, modified pages of source VM memory are transferred to the destination VM after it is resumed);
	(d) setting the first virtual machine to be inactive in the first data center (Figure 6, the source VM is terminated after it is executed at the destination VM); and
	(e) communicating with a control plane in the second data center to set as active, and power on, a virtual machine in the second data center using the replicated image of the first virtual machine (Figure 6 shows the source VM is executed on the destination host and terminated on the source host after a checkpoint transfer).

Tarasuk-Levin ('785) does not expressly disclose the method wherein the powering on of a VM in the second data center is done after updating the replicated image using the difference data.

Tarasuk-Levin ('785) teaches that modified page of VM memory are transferred to a destination VM (paragraph 23).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the VM transferring system disclosed by Tarasuk-Levin ('831) such that the destination VM is not considered to be fully activated until after has been updated with modified memory pages.  This modification would have been obvious because the modified pages may be paged in to the destination on demand (paragraph 27), and as would be clear to one of ordinary skill in the art, if recently changed data is still missing after a migration, the system may stutter or pause which could be considered a service interruption and contrary to the system goals of performing the migration without perceptible service interruption (as described in paragraph 26).

As per claim 2, Tarasuk-Levin ('785) discloses the method of claim 1, wherein the cluster of hosts is not assigned a spare host in the first data center (Figure 4 does not show a spare host in the California location).

As per claim 3, Tarasuk-Levin ('785) discloses the method of claim 1, wherein the first data center is an on-premise data center serving one tenant and the second data center is a cloud data center serving a plurality of tenants (Figure 4 shows the California data center serving one or more source VM tenant; the Massachusetts location is remotely located on the network (a cloud) and serves multiple destination VM tenants).

As per claim 7, Tarasuk-Levin ('785) discloses the method of claim 1, wherein steps (b) through (e) are carried out for all of the virtual machines running in one of the hosts in the cluster of hosts that has failed (paragraph 24, the migration is performed in the event of a failure of the active host).

As per claim 8, Tarasuk-Levin ('785) discloses the method of claim 1, wherein the second data center is a disaster recovery data center (Figure 4 shows the large distance between the source and destination hosts; the remote destination allows for VM recovery in the face of a location-wide disaster) and 
	step (a) is repeated according to a recovery point objective that is set for the cluster of hosts (paragraphs 49 and 50, the source and destination VMs maintain a near synchronous environment where writes by the source VM are transmitted to the destination VM; the delay between the source and destination is dictated by a recovery point objective.  The RPO is at for the VM, which is run on the set of hosts and it is therefore for the cluster of hosts).

As per claim 9, Tarasuk-Levin ('785) discloses the method of claim 7, wherein steps (b) through (e) are carried out for all of the virtual machines running in the cluster of hosts according to a recovery time objective that has been set for the cluster of hosts (paragraphs 49 and 50, the source and destination VMs maintain a near synchronous environment where writes by the source VM are transmitted to the destination VM; the delay between the source and destination is dictated by a recovery point objective.  The RPO is at for the VM, which is run on the set of hosts and it is therefore for the cluster of hosts).

As per claims 10-12 and 16-18, these claim sets each recite limitations found in claims 1-3 and 7-9, respectively, and are respectively rejected on the same grounds as claims 1-3 and 7-9.

As per claims 19 and 20, these claims recite limitations found in claims 1 and 2, respectively, and are respectively rejected on the same grounds as claims 1 and 2.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holla teaches a system that compares resource usage of VMs to threshold values and migrate VMs to an alternate host when they near the resource usage threshold and when host resources are insufficient.  Krishnan teaches a system in which VMs are migrated from a partially failed host to other hosts in the cluster.	



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114